Exhibit 99.1 MiX Telematics Limited (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code: MIX ISIN: ZAE000125316 NYSE share code: MIXT (“MiX”) DEALINGS IN SECURITIES BY A DIRECTOR OF MAJOR SUBSIDIARIES OF MIX Shareholders are advised of the following information relating to dealings in securities by a director of major subsidiaries of MiX: Name of director: Brendan Horan Name of subsidiary companies: MiX Telematics Africa Proprietary Limited (“MiX Africa”),MiX Telematics Investments Proprietary Limited (“MiXInvestments”) and MiX Telematics International Proprietary Limited (“MiX International”) Transaction date: 3 September 2015 Class of securities: Ordinary shares Number of securities: 1 200 Price per security: R3.00 Total value: R3600.00 Nature of transaction: On-market purchase Nature and extent of directors’ interest: Direct beneficial Clearance to deal received: Yes Name of director: Brendan Horan Name of subsidiary companies: MiX Africa,MiX Investments and MiX International Transaction date: 4 September 2015 Class of securities: Ordinary shares Number of securities: 4 118 Price per security: R3.13 Total value: R12889.34 Nature of transaction: On-market purchase Nature and extent of directors’ interest: Direct beneficial Clearance to deal received: Yes Name of director: Brendan Horan Name of subsidiary companies: MiX Africa,MiX Investments and MiX International Transaction date: 4 September 2015 Class of securities: Ordinary shares Number of securities: 16 582 Price per security: R3.15 Total value: R52233.30 Nature of transaction: On-market purchase Nature and extent of directors’ interest: Direct beneficial Clearance to deal received: Yes 9 September 2015 Sponsor
